 



Exhibit 10.52
[EMPL_NAME]
Employee ID: [EMPLID]
Grant Number: [GRANT_ID]
APPLIED MATERIALS, INC.
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT (“Agreement”)
Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Employee”), an Option under the Company’s 2000 Global Equity Incentive Plan
(the “Plan”) to purchase shares of common stock of the Company. The date of this
Agreement is [GRANT_DT] (the “Grant Date”). The terms used and not defined in
this Agreement have the meaning set forth in the Plan. Subject to the provisions
of the Terms and Conditions of the Non-Qualified Stock Option Grant Agreement
(the “Terms and Conditions”), which constitute part of this Agreement and of the
Plan, the principal features of this Option are as follows:

     
Maximum Number of Shares Purchasable with this Option: [MAX_SHARES]
  Exercise Price per Share: US[SHARE_PRICE]

Number of Shares and Vesting of Stock Options: Please refer to the UBS One
Source website for the number of Shares and their respective vesting dates
related to this Option grant (click on the specific grant under the tab labeled
“Grants/Awards/Units”).
Expiration Date: In general, the latest date this Option will terminate is (a)
[EXPR_DT], provided that [EXPR_DT] is a day on which the Nasdaq U.S. stock
market is open for trading (a “Nasdaq trading day”) or (b) if [EXPR_DT] is not a
Nasdaq trading day, then the Nasdaq trading day immediately preceding [EXPR_DT]
(the “Expiration Date”). However, this Option may terminate earlier than the
Expiration Date, as set forth immediately below and in the Terms and Conditions.

      Event Triggering Option Termination:   Maximum Time to Exercise After
Triggering Event*
 
   
Termination of Service (except as shown below)
  30 days
 
   
Termination of Service due to Retirement (Age 65 or age 60 or over, with at
least 10 Years of Service)
  1 year
 
   
Termination of Service due to Disability
  6 months
 
   
Termination of Service due to Death
  1 year (6 months for Employees in France)

 

*   This Option may not be exercised after the Expiration Date (except in the
event of the Employee’s death). In addition, the maximum time to exercise this
Option may be further limited by the Company where required by applicable law.

For Employees employed in Belgium on the Grant Date: The taxable event for the
Option may be on the Grant Date or the exercise date, depending on when you
accept the Option. If you accept the Option during the 60 day period following
receipt of the Option information, you will be taxed at Grant. If you accept the
Option after the 60 day period following the receipt of the Option information,
you will be taxed when you exercise the Option. To obtain the deferred taxable
event (i.e., at exercise), click your acceptance below after the 60-day period
following receipt of the Option information has passed.
For Employees employed in France on the Grant Date:

A.   The Exercise Price per Share is the greater of (i) the Fair Market Value of
the Company’s common stock on the Grant Date, or (ii) 95% of the average Fair
Market Value of the Company’s common stock for the 20 trading days preceding the
Grant Date.   B.   In addition to the foregoing, except in the event of the
death of the Employee, the Shares

 



--------------------------------------------------------------------------------



 



    acquired upon exercise of this Option may not be sold or transferred until
the expiration of the holding period provided by article 163 bis C of the French
Tax Code, currently four years after the Grant Date of the Option.

For Employees employed in India: If you are employed in India when your Option
vests in accordance with the vesting provisions set forth on the UBS One Source
website (click on the specific grant under the tab labeled
“Grants/Awards/Units”), you consent to and agree to satisfy any liability the
Company and/or your employer realize with respect to fringe benefit taxes
required to be paid by the Company and/or your employer in connection with the
grant, vesting, or sale of the Option and the Shares issued thereunder, should
the Company or your employer, as applicable, require you to do so. You authorize
the Company or your employer to withhold any such fringe benefit taxes from the
sale of a sufficient number of Shares upon exercise of the Option. In addition
and to the maximum extent permitted by law, the Company (or your employer) has
the right to retain without notice from salary or other amounts payable to you
to satisfy such liability. The Company, in its discretion, may require you, and
you hereby agree to make payment on demand for such liability by cash or check
to the Company or your employer. If additional consents and/or elections are
required to accomplish the foregoing, you agree to provide them promptly upon
request. If the foregoing is not allowed under applicable law, the Company may
rescind your Option.
For Employees employed in Israel on the Grant Date: Options for Israeli
employees are granted under a tax-qualified plan called a Section 102 capital
gains tax route plan. Information regarding the Section 102 capital gains tax
route plan and related forms will be provided to Israeli employees by their
managers. In addition to the foregoing, in order to qualify for favorable tax
treatment, the Shares acquired upon exercise of this Option generally must not
be sold until the expiration of the holding period provided by Section 102 of
the Israel Income Tax Ordinance [New Version], 1961, currently two years from
the Grant Date of the Option. Clicking your acceptance of this electronic
agreement, if done timely, will also indicate your acceptance of the capital
gains tax route under Section 102, as more specifically set forth below.
Further, upon receipt of the Shares issued upon exercise of this Option grant,
you authorize and direct UBS Financial Services, Inc. (“UBS”) to transfer to the
Section 102 Trustee all net proceeds of cash or Shares resulting from any
transaction involving this Option grant and to share information about your UBS
account pursuant to the terms of the UBS Letter of Authorization as more
specifically set forth below.
For Employees employed in Italy on the Grant Date: Notwithstanding the
provisions concerning the issuance of Shares set forth generally in the Terms
and Conditions and the Plan, the Shares acquired upon your exercise of this
Option will be immediately sold on your behalf through the same-day sale-method.
Under the same-day-sale method, UBS Financial Services (“UBS”) will administer
the sale of the Shares. UBS will withhold an amount from the sale proceeds equal
to the exercise price of the Option, plus any applicable taxes, commissions, and
fees from the sale proceeds and deliver the net proceeds into your account with
UBS. As a result of the same-day-sale, actual Shares of the Company will not be
delivered to you upon exercise of the Option.
For Employees employed in the United Kingdom (U.K.) on the Grant Date:
A. Inland Revenue Approved Options. If this Option is granted under the Inland
Revenue approved sub-plan, the Exercise Price per Share is the Fair Market Value
on the trading day preceding the Grant Date. The maximum aggregate value of all
Inland Revenue approved Options held by the Employee at any one time may not
exceed £30,000. If the £30,000 threshold is met, any additional Options granted
to the Employee will be standard non-qualified Options.
B. National Insurance Contribution (“NIC”). The grant of your Options (both
Inland Revenue approved Options and non-qualified Options) are subject to the
execution of a joint election between the Company and you (the “Election”),
being formally approved by the H.M.Revenue & Customs (the” HMR&C”) and remaining
in force thereafter under which you agree to pay all NICs that may become due on
any gains realized upon exercise of the Option (with certain exceptions).

 



--------------------------------------------------------------------------------



 



The NICs include the “primary” NIC payable by an employee as well as the
“secondary” NIC payable by the employer in the absence of any election (referred
to as the Secondary Contributions under paragraph 3B(4) of Schedule 1 to the
Social Security Contributions and Benefits Act of 1992). By accepting the
Option, to the extent allowable by applicable law, you hereby consent and agree
to satisfy any liability the Company and/or your employer realizes with respect
to Secondary Class 1 NIC payments required to be paid by the Company and/or your
employer in connection with the exercise of the Option.
In addition, by accepting the Option, you hereby authorize the Company or your
employer to withhold any such Secondary Class 1 NICs from deduction at source,
if practicable, in the form of withholding from (1) your salary or (2) the
proceeds of a “cashless” exercise or “same-day-sale” of shares issued upon
exercise of the Option. If withholding is not practicable, the Company, in its
discretion, may require you, and you hereby agree, to make payment on demand for
such contributions to the Company or your employer by (a) cash or check directly
to the Company or the employer or (b) through the transfer of proceeds to the
Company or employer from the sale of shares held by you and the Company or
employer will remit such contributions to the HMR&C. If additional consents
and/or elections are required to accomplish the foregoing, you agree to provide
them promptly upon request. If the foregoing is not allowed under applicable
law, the Company may rescind your Option. If you do not enter into an Election
prior to the first vesting date or if the Election is revoked at any time by the
HMR&C, the Option shall become null and void without any liability to the
Company and/or your employer and shall lapse with immediate effect.



IMPORTANT:
IT IS YOUR RESPONSIBILITY TO EXERCISE THIS OPTION BEFORE IT TERMINATES.
Your electronic signature below indicates your agreement and understanding that
this Option is subject to all of the rules and other provisions contained in the
Terms and Conditions to this Agreement and the Plan. For example, important
additional information on vesting and termination of this Option is contained in
Paragraphs 1 through 5 of the Terms and Conditions. PLEASE BE SURE TO READ ALL
OF THE TERMS AND CONDITIONS, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF
THIS OPTION, INCLUDING INFORMATION CONCERNING CANCELLATION AND TERMINATION OF
THIS OPTION. CLICK HERE TO READ THE TERMS AND CONDITIONS.
By clicking the “ACCEPT” button below, you agree that: “This electronic contract
contains my electronic signature, which I have executed with the intent to sign
this Agreement.”
For Employees in Israel: By clicking your acceptance of this electronic
contract, you agree to all the provisions of this electronic contract and the
Declaration of Employee as set forth below:
“This electronic contract contains my electronic signature, which I have
executed with the intent to sign this Agreement. Further, I have read and accept
the terms and conditions of the Trust Deed executed between the Company and the
Plan Trustee under Section 102 of the Israeli Income Tax ordinance [New
Version], 1961 (“Section 102”). I declare that I am familiar with the provisions
of Section 102 and the Capital Gains Route under Section 102. I undertake not to
sell or transfer from the Trustee any Shares or any rights issued in respect of
such Shares prior to the lapse of the requisite period under the Capital Gains
Route of Section 102 unless I pay all taxes, which may arise in connection with
such sale and/or transfer.”
Upon receipt of the Shares issued upon exercise of this Grant, you also agree to
the following Letter of Authorization:
“I authorize and direct UBS Financial Services Inc. (“UBS”) to transfer to Tamir

 



--------------------------------------------------------------------------------



 



Fishman (the “Section 102 Trustee”), or its designee, as soon as practicable
after settlement all net proceeds of cash or shares resulting from any
transactions involving Stock Options pursuant to the following bank wire and
depository trust company instructions for such transfers to the Section 102
Trustee:
Bank Wire Instructions:

     
Bank Name
  [WIRE INSTRUCTIONS INFORMATION]
Branch
  [WIRE INSTRUCTIONS INFORMATION]
Account Name
  [WIRE INSTRUCTIONS INFORMATION]
Account Number
  [WIRE INSTRUCTIONS INFORMATION]
SWIFT
  [WIRE INSTRUCTIONS INFORMATION]
Bank Address
  [WIRE INSTRUCTIONS INFORMATION]

Depository Trust Company Instructions:

     
Bank Name
  [WIRE INSTRUCTIONS INFORMATION]
DTC Number
  [WIRE INSTRUCTIONS INFORMATION]
Account Name
  [WIRE INSTRUCTIONS INFORMATION]
Account Number
  [WIRE INSTRUCTIONS INFORMATION]
F/F/C
  [WIRE INSTRUCTIONS INFORMATION]
Bank Address
  [WIRE INSTRUCTIONS INFORMATION]

I further authorize UBS to share information about me and about transactions in
my account with Applied Materials, Inc., its subsidiaries and the Section 102
Trustee as may be reasonably necessary for Applied Materials, Inc., its
subsidiaries and the Section 102 Trustee to meet tax withholding and reporting
obligations and otherwise to administer the trust agreement(s) between Applied
Materials, Inc., and the Section 102 Trustee.
I authorize Applied Materials, Inc., to provide a copy of this Letter of
Authorization to UBS and the Section 102 Trustee. This Letter of Authorization
supersedes any earlier Letter of Authorization that I have provided to UBS
concerning the transfer of proceeds.”
[VIEW_ACCEPT_STATEMENT]
Please be sure to print and retain a copy of your electronically signed
Agreement (although the electronic version will be available for you to access
at any time). You may obtain a paper copy at any time and at the Company’s
expense by requesting one from Stock Programs (see Paragraph 13 of the Terms and
Conditions). If you prefer not to electronically sign this Agreement, you may
accept this Agreement by signing a paper copy of the Agreement and delivering it
to Stock Programs.
For Employees in Israel: If you prefer not to electronically sign this
Agreement, or do not elect to receive preferential Section 102 capital gains tax
treatment, please see your local Human Resources representative to obtain a
paper copy of this Agreement and indicate your acceptance of the Agreement and
acceptance or rejection of Section 102’s provisions. Note: Failure to timely
accept Section 102’s provisions will automatically result in a rejection of such
preferential tax treatment. Please see your Human Resources representative for
details.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF
NONQUALIFIED STOCK OPTION GRANT
1. Vesting Schedule. As of the date of this Agreement, this option is scheduled
to become exercisable (vest) as to the number of shares, and on the dates shown,
in accordance with the vesting schedule set forth on the UBS One Source website
(click on the specific grant under the tab labeled “Grants/Awards/Units”). In
all cases, on any such scheduled vesting date, vesting actually will occur only
if the Employee has been continuously employed by the Company or an Affiliate
from the Grant Date until the scheduled vesting date (except to the limited
extent provided in Paragraphs 3 and 5).
2. Modifications to Vesting Schedule. In the event that the Employee takes a
personal leave of absence (“PLOA”), the shares subject to this option that are
scheduled to become exercisable shall be modified as follows:
          (a) if the duration of the Employee’s PLOA is six (6) months or less,
the vesting schedule set forth on the UBS One Source website (click on the
specific grant under the tab labeled “Grants/Awards/Units”) shall not be
affected by the Employee’s PLOA.
          (b) if the duration of the Employee’s PLOA is greater than six
(6) months but not more than twelve (12) months, the scheduled exercisability of
any shares subject to this option that are not then exercisable shall be
deferred for a period of time equal to the duration of the Employee’s PLOA less
six (6) months unless otherwise recommended by the Company’s VP of HR.
          (c) if the duration of the Employee’s PLOA is greater than twelve
(12) months, any shares subject to this option that are not then exercisable
immediately will terminate unless otherwise recommended by the Company’s VP of
HR and approved by the Company’s Chief Executive Officer (the “CEO”).
          (d) Example 1. Employee is scheduled to vest in shares on January 1,
2007. On May 1, 2006, Employee begins a 6-month PLOA. Employee’s shares still
will be scheduled to vest on January 1, 2007.
          (e) Example 2. Employee is scheduled to vest in shares on January 1,
2007. On May 1, 2006, Employee begins a 9-month PLOA. Employee’s shares subject
to this option that are scheduled to become exercisable after November 2, 2006
will be modified (this is the date on which the Employee’s PLOA exceeds
6 months). Employee’s shares now will be scheduled to vest on April 1, 2007
(3 months after the originally scheduled date).
          (f) Example 3. Employee is scheduled to vest in shares on January 1,
2007. On May 1, 2006, Employee begins a 13-month PLOA. Employee’s shares will
terminate on May 2, 2007 unless otherwise recommended by the Company’s VP of HR
and approved by the CEO.
     In general, a “personal leave of absence” does not include any legally
required leave of absence. The duration of the Employee’s PLOA will be
determined over a rolling twelve (12) month measurement period. Shares subject
to this option that are scheduled to vest during the first six (6) months of the
Employee’s PLOA will continue to vest as scheduled. However, shares subject to
this option that are scheduled to vest after the first six (6) months of the
Employee’s PLOA will be deferred or terminated depending on the length of the
Employee’s PLOA. The Employee’s right to exercise all shares subject to this
option that remain unexercisable shall be modified as soon as the duration of
the Employee’s PLOA exceeds six (6) months.

 



--------------------------------------------------------------------------------



 



3. Additional Vesting upon Retirement of Employee. In the event that the
Employee is age sixty (60) or over and completes at least ten (10) Years of
Service and then incurs a Termination of Service due to Retirement, the right to
exercise all or a portion of any shares subject to this option that remain
unexercisable immediately prior to such Retirement shall vest on the date on
which the Retirement occurs as follows:
          (a) if the Employee has less than fifteen (15) Years of Service as of
the date of his or her Retirement, fifty percent (50%) of the shares that
otherwise would have vested during the twelve (12) months immediately following
the Retirement (had the Employee remained an Employee throughout such twelve
(12) month period) shall vest on the Retirement date;
          (b) if the Employee has at least fifteen (15) (but less than twenty
(20)) Years of Service as of the date of the Retirement, one hundred percent
(100%) of the shares that otherwise would have vested during the twelve
(12) months immediately following the Retirement (had the Employee remained an
Employee throughout such twelve (12) month period) shall vest on the Retirement
date;
          (c) if the Employee has at least twenty (20) (but less than
twenty-five (25)) Years of Service as of the date of the Retirement, (i) one
hundred percent (100%) of the shares that otherwise would have vested during the
twelve (12) months immediately following the Retirement (had the Employee
remained an Employee throughout such twelve (12) month period) shall accrue on
the Retirement date, and (ii) fifty percent (50%) of the shares that otherwise
would have vested during the second twelve (12) months following the Retirement
(had the Employee remained an Employee throughout such second twelve (12) month
period) shall vest on the Retirement date; and
          (d) if the Employee has at least twenty-five (25) Years of Service as
of the date of the Retirement,  one hundred percent (100%) of the shares that
otherwise would have vested during the twenty-four (24) months immediately
following the Retirement (had the Employee remained an Employee throughout such
twenty-four (24) month period) shall vest on the Retirement date.
     “Retirement” and “Years of Service” are defined in the Plan. In general,
“Retirement” means a Termination of Service by an Employee after he or she is at
least age sixty (60) and has completed at least ten (10) Years of Service, and
for purposes of this Agreement also means a Termination of Service by an
Employee on or after the date he or she turns age sixty-five (65). In general,
“Years of Service” means full years of employment since the Employee’s last hire
date with the Company or an Affiliate (but giving credit for prior service under
the non-401(k) Plan principles of the Company’s U.S. Human Resources Policy
No. 2-06, or any successor thereto). In the event that any applicable law limits
the Company’s ability to provide additional vesting upon the Employee’s
retirement, this Paragraph 3 shall be limited to the extent required to comply
with applicable law. Notwithstanding any contrary provision of this Agreement,
if the Employee is subject to Hong Kong’s ORSO provisions, this Paragraph 3
shall not apply to this option.
4. Termination of Option. In the event of the Employee’s Termination of Service
for any reason other than Retirement, Disability or death, the Employee may,
within thirty (30) days after the date of the Termination, or prior to the
Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option. However, in the event the date that is
thirty (30) days after the date of the Termination of Service is not a Nasdaq
trading day, the Employee may exercise the vested but unexercised portion of
this option only until the Nasdaq trading day immediately preceding such date or
prior to the Expiration Date, whichever shall first occur. In the event of the
Employee’s Termination of Service due to Retirement (or after attaining age 65),
the Employee may, within one (1) year after the date of such Termination, or
prior to the Expiration Date, whichever shall first occur, exercise any vested
but unexercised portion of this option. However, in the event the date that is
one (1) year after the date of the Termination of

 



--------------------------------------------------------------------------------



 



Service due to Retirement is not a Nasdaq trading day, the Employee may exercise
the vested but unexercised portion of this option only until the Nasdaq trading
day immediately preceding such date or prior to the Expiration Date, whichever
shall first occur. In the event of the Employee’s Termination of Service due to
Disability, the Employee may, within six (6) months after the date of such
Termination, or prior to the Expiration Date, whichever shall first occur,
exercise any vested but unexercised portion of this option. However, in the
event the date that is six (6) months after the date of the Termination of
Service due to Disability is not a Nasdaq trading day, the Employee may exercise
the vested but unexercised portion of this option only until the Nasdaq trading
day immediately preceding such date or prior to the Expiration Date, whichever
shall first occur. Upon the Employee’s Termination of Service, any unvested
portion of this option (after applying the rules of Paragraphs 3 and 5) shall
immediately terminate. For purposes of this Agreement, “Disability” means a
permanent and total disability that would qualify the Employee for benefits
under the Company’s long-term disability benefit plan, as amended from time to
time.
5. Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, the right to exercise one hundred percent
(100%) of the shares subject to this option shall vest on the date of the
Employee’s death. In the event that the Employee incurs a Termination of Service
due to his or her death or in the event the Employee dies after incurring a
Termination of Service but before any vested portion of this option terminates
in accordance with Paragraph 4 above, the administrator or executor of the
Employee’s estate, may, within one (1) year after the date of death, exercise
any vested but unexercised portion of this option. However, in the event the
date that is one (1) year after the date of a death described in the preceding
sentence is not a Nasdaq trading day, the administrator or executor of the
Employee’s estate may exercise the vested but unexercised portion of this option
only until the Nasdaq trading day immediately preceding such date.
Notwithstanding any contrary provision of this Agreement, if the Employee is a
resident of France and the Employee incurs a Termination of Service due to his
or her death or in the event the Employee dies after incurring a Termination of
Service but before any vested portion of this option terminates in accordance
with Paragraph 4 above, the administrator or executor of the Employee’s estate,
may, within six (6) months after the date of death, exercise any unexercised
portion of this option; however, if the date that is six (6) months after the
date of such a death is not a Nasdaq trading day, the administrator or executor
of the Employee’s estate may exercise the vested but unexercised portion of this
option only until the Nasdaq trading day immediately preceding such date. Any
transferee under this Paragraph 5 must furnish the Company in such form or
manner as the Company may designate (a) written notice of his or her status as a
transferee, (b) evidence satisfactory to the Company to establish the validity
of the transfer of this option and compliance with any applicable law pertaining
to the transfer, and (c) written acceptance of the terms and conditions of this
option as set forth in this Agreement. In the event that any applicable law
limits the Company’s ability to accelerate the vesting of this option or to
extend the exercise period of this option, this Paragraph 5 shall be limited to
the extent required to comply with applicable law. Notwithstanding any contrary
provision of this Agreement, if the Employee is subject to Hong Kong’s ORSO
provisions, the first sentence of this Paragraph 5 (relating to accelerated
vesting upon death) shall not apply to this option.
6. Persons Eligible to Exercise Option. Except as provided in Paragraph 5 above
or as otherwise determined by the Committee in its discretion, this option shall
be exercisable during the Employee’s lifetime only by the Employee.
7. Option is Not Transferable. Except as provided in Paragraph 5 above, this
option and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this option, or of any right or privilege conferred

 



--------------------------------------------------------------------------------



 



hereby, or upon any attempted sale under any execution, attachment or similar
process, this option and the rights and privileges conferred hereby immediately
shall become null and void.
8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any shares which may then be purchased by (a) giving notice in
such form or manner as the Company may designate, (b) providing full payment of
the Exercise Price (and the amount of any income tax the Company determines is
required to be withheld by reason of the exercise of this option or as is
otherwise required under Paragraph 11 below), and (c) giving satisfactory
assurances in the form or manner requested by the Company that the shares to be
purchased upon the exercise of this option are being purchased for investment
and not with a view to the distribution thereof. Exercise of this option will be
permitted only in the form and manner specified by the Company’s Stock Programs
department in Santa Clara, CA (or such successor as the Company may later
designate) from time to time. This option may be exercised only on Nasdaq
trading days. However, if Nasdaq is scheduled to be open for trading on a
particular day but does not so open or closes substantially early due to an
unforeseen event (for example, a natural or man-made catastrophic event) and
that day otherwise would be the last day this option is exercisable, the option
shall remain exercisable through the next Nasdaq trading day. Whether a closure
is due to an unforeseen event shall be determined by the Committee or its
designee. If the Employee receives a hardship withdrawal from his or her account
(if any) under the Company’s Employee Savings and Retirement Plan (the “401(k)
Plan”) for U.S. employees, this option may not be exercised during the six (6)
month period following the hardship withdrawal (unless the Company determines
that exercise would not jeopardize the tax-qualification of the 401(k) Plan).
9. Cashless Exercise Required. If the Company determines that a cashless
exercise of this option is necessary or advisable, the shares subject to this
option shall be sold immediately upon exercise and the Employee shall receive
the proceeds from the sale, less the Exercise Price, and any applicable fees and
taxes or other required withholding.
10. Conditions to Exercise. Except as provided in Paragraph 9 above or as
otherwise required as a matter of law, the Exercise Price for this option may be
made in one (1) (or a combination of two (2) or more) of the following forms:
          (a) Personal check, a cashier’s check or a money order.
          (b) Irrevocable directions to a securities broker approved by the
Company to sell all or part of the option shares and to deliver to the Company
from the sale proceeds an amount sufficient to pay the Exercise Price and any
required tax-related items (as defined below). (The balance of the sale
proceeds, if any, will be delivered to Employee.)
          (c) Irrevocable directions to a securities broker or lender approved
by the Company to pledge option shares as security for a loan and to deliver to
the Company from the loan proceeds an amount sufficient to pay the Exercise
Price and any required tax-related items (as defined below).
11. Tax Withholding and Payment Obligations. The Company will assess its
requirements regarding tax, social insurance and any other payroll tax
withholding and reporting in connection with this option, including the grant,
vesting or exercise of this option or sale of shares acquired pursuant to the
exercise of this option, as well as the Employee’s and, to the extent required
by the Company (or the employing Affiliate), the Company’s (or the employing
Affiliate’s) fringe benefit tax liability, if any, associated with the grant,
vesting, or sale of the option and the Shares issued thereunder, and all other
taxes or social insurance liabilities with respect to which the Employee has
agreed to bear responsibility (collectively, the “Tax Obligations”). These Tax
Obligations may change from time to time as laws or interpretations change.
Regardless of the Company’s actions in this regard, the Employee hereby
acknowledges and agrees that the

 



--------------------------------------------------------------------------------



 



ultimate liability for any and all Tax Obligations is and remains his or her
responsibility and liability and that the Company (a) makes no representations
or undertaking regarding treatment of any tax-related items in connection with
any aspect of this option grant, including the grant, vesting or exercise of
this option and the subsequent sale of shares acquired pursuant to the exercise
of this option; and (b) does not commit to structure the terms of the grant or
any aspect of this option to reduce or eliminate the Employee’s liability
regarding Tax Obligations. The Employee agrees as a condition of the grant of
this option to make arrangements satisfactory to the Company to enable it to
satisfy all withholding or remitting requirements related to any and all Tax
Obligations. The Employee authorizes the Company and/or an Affiliate to withhold
all applicable Tax Obligations from the Employee’s wages. Furthermore, the
Employee agrees to pay the Company and/or an Affiliate any amount of Tax
Obligations the Company and/or an Affiliate may be required to withhold or with
respect to which the Employee has agreed to bear as a result of the Employee’s
participation in the Plan that cannot be satisfied by deduction from the
Employee’s wages or other cash compensation paid to the Employee by the Company
and/or an Affiliate. The Employee acknowledges that he or she may not exercise
this option unless the Tax Obligations of the Company and/or any Affiliate are
satisfied. Further, Employee shall be bound by any additional withholding
requirements included in the Notice of Grant of this Agreement.
12. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the shares
upon any securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of the purchase of shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any applicable law or securities exchange
and to obtain any required consent or approval of any governmental authority.
13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of Stock Programs,
at Applied Materials, Inc., 2881 Scott Blvd., M/S 2023, P.O. Box 58039,
Santa Clara, CA 95050, U.S.A. or at such other address as the Company may
hereafter designate in writing.
14. No Rights of Stockholder. Neither the Employee (nor any transferee) shall be
or have any of the rights or privileges of a stockholder of the Company in
respect of any of the shares issuable pursuant to the exercise of this option,
unless and until certificates representing such shares shall have been issued,
(which may be in book entry form) recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Employee (or transferee).
Nothing in the Plan or this option shall create an obligation on the part of the
Company to repurchase any shares purchased hereunder.
15. No Effect on Employment. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only, subject to the provisions of applicable
law. Accordingly, the terms of the Employee’s employment with the Company and
its Affiliates shall be determined from time to time by the Company or the
Affiliate employing the Employee (as the case may be), and the Company or the
Affiliate shall have the right, which is hereby expressly reserved, to terminate
or change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause (subject to the provisions of applicable
law).
16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Terms used and not defined in this Agreement shall have the
meaning set forth in the Plan. This option is not an incentive stock option as
defined in Section 422 of the U.S. Internal Revenue Code. The Company may, in
its discretion; issue newly issued shares or treasury shares pursuant to this
option.

 



--------------------------------------------------------------------------------



 



17. Maximum Term of Option. Except as provided in Paragraph 5 above, this option
is not exercisable after the Expiration Date.
18. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
19. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, the Company and all other interested persons. The
Committee shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
23. Amendment, Suspension, Termination. By accepting this option, the Employee
expressly warrants that he or she has received an option to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Employee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
24. Labor Law. By accepting this option, the Employee acknowledges that: (a) the
grant of this option is a one-time benefit which does not create any contractual
or other right to receive future grants of options, or benefits in lieu of
options; (b) all determinations with respect to any future grants, including,
but not limited to, the times when the stock options shall be granted, the
number of shares subject to each stock option, the Exercise Price, and the time
or times when each stock option shall be exercisable, will be at the sole
discretion of the Company; (c) the Employee’s participation in the Plan is
voluntary; (d) the value of this option is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any;
(e) this option is not part of the Employee’s normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (f) the vesting of this option ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (g) the future value of the underlying shares is unknown
and cannot be predicted with certainty; (h) if the underlying shares do not
increase in value, this option will have no value; (i) this option has been
granted to the Employee in the Employee’s status as an employee of the Company
or its Affiliates; (j) any claims resulting from this option shall be
enforceable, if at all, against the Company; and (k) there shall be no
additional obligations for any Affiliate employing the Employee as a result of
this option.

 



--------------------------------------------------------------------------------



 



25. Disclosure of Employee Information. By accepting this option, the Employee
consents to the collection, use and transfer of personal data as described in
this paragraph. The Employee understands that the Company and its Affiliates
hold certain personal information about him or her, including his or her name,
home address and telephone number, date of birth, social security or identity
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all stock options or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
his or her favor, for the purpose of managing and administering the Plan
(“Data”).
The Employee further understands that the Company and/or its Affiliates will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of his or her participation in the Plan, and that
the Company and/or any of its Affiliates may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia.
The Employee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any shares of stock acquired upon exercise of this option of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on his or her behalf. The Employee
understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Human Resources department and/or the Stock Programs
Administrator for the Company and/or its applicable Affiliates.
26. Notice of Governing Law. This option shall be governed by, and construed in
accordance with, the laws of the State of California in the U.S.A. without
regard to principles of conflict of laws.

 